FILED: SUFFOLK COUNTY CLERK 11/19/2020 02:44 PM                                                                                                                                                    INDEX NO. 617997/2020
         Case
NYSCEF DOC. NO.2:21-cv-01186-JMA-ARL
                 1                   Document 4-1 Filed 03/05/21 PageRECEIVED
                                                                      1 of 10 PageID #: 811/19/2020
                                                                               NYSCEF:




                SUPREME                       COURT              OF THE               STATE          OF     NEW YORK                                        Index         No.:
                COUNTY                      OF SUFFOLK                                                                                                      Date     Purchased:
                ____________                                 ------------------------------------                                               X
                ALYSSA                      BOMPARTITO                         and     JOSEPH            BOMPARTITO,                                        E-FILED               SUMMONS


                                                                                     Plaintiff(s),                                                          Plaintiffs           designate              Suffolk

                                                                                                                                                            County             as the        place       of trial.
                                               -against-

                                                                                                                                                            The     basis        of venue              is:
                WALMART                          and      WAL-MART                       STORES,            INC.,                                           Plaintiffs           Residence


                                                                                     Defendant(s).                                                         Plaintiffs            reside          at:
                ----                                                                                     ---------------------X                             18 Schley             Avenue

                                                                                                                                                           Lindenhurst,                     NY     11757

                                                                                                                                                           County           of    Suffolk

          To     the       above             named             Defendants:


                           You          are      hereby             surn:rsd                to answer            the     complaint                in this      action,           and        to serve          a copy
          of    your       answer,               or,    if the       complaint             is not    served         with        this       summons,               to serve         a notice             of
          appearance                   on the          Plaintiffs             attorneys         within      twenty             days       after      the      service          of this        summons,
          exclusive               of the         day      of service,             where        service       is made                by   delivery          upon          you     personally                  within
          the     state,         or,    within           30 days         after        completion            of    service            where          service        is made             in    any       other
          manner.                In    case       of     your       failure       to appear          or answer,               judgment              will      be4alf'~agi                        t you        by
          default          for        the    relief       demanded               in the       complaint.


          Dated:           Ronkonkoma,                       New        York
                           November                    19,     2020




                                                                                                           SEA                       LLÝ
                                                                                                           Gruen              erg        elly      Della
                                                                                                           700      Koehler              Avenue

                                                                                                           Ronkonkoma,                     New         York         11779
                                                                                                           631-737-4110
                                                                                                           Our         File     No.      200235


          TO:


          Walmart
          965     Broadhollow                      Road

          Farmingdale,                      NY         11735


          Wal-Mart                Stores,          Inc.
          c/o    CT Corporation                          Systems
          111      8th     Avenue
          New          York,           NY      10011




                                                                                                         1 of 10
FILED: SUFFOLK COUNTY CLERK 11/19/2020 02:44 PM                                                                                                                                                     INDEX NO. 617997/2020
         Case
NYSCEF DOC. NO.2:21-cv-01186-JMA-ARL
                 1                   Document 4-1 Filed 03/05/21 PageRECEIVED
                                                                      2 of 10 PageID #: 911/19/2020
                                                                               NYSCEF:




               SUPREME                      COURT                 OF THE                  STATE              OF      NEW YORK
               COUNTY                   OF SUFFOLK
               _________                                                         ____________                                                   --X
               ALYSSA                 BOMPARTITO                                 and       JOSEPH               BOMPARTITO,
                                                                                                                                                               Index      No.:

                                                                                         Plaintiff(s),
                                                                                                                                                               E-FILED                 VERIFIED
                                            -against-                                                                                                          COMPLAINT

               WALMART                        and         WAL-MART                           STORES,                 INC.,


                                                                                         Defendant(s).
               --------                                             -------------------------------------------X



                          Plaintiffs,                by      their             attorneys,                GRUENBERG                         KELLY               DELLA,                  complaining            of       the



          Defendants,                respectfully                   allege,              upon     information                 and    belief:


                                                                    AS AND                  FOR          A    FIRST           CAUSE            OF ACTION
                                                                         ON BEHALF                       OF ALYSSA                   BOMPARTITO


          1.              That       at all         times         herein             mentioned,               plaintiffs         were,         and     still    are,     residents           of the       County        of



                          Suffolk,            State         of New               York.


          2.              That       the      cause          of     action            alleged          herein         arose      in the        State     of New           York,          County        of Suffolk.


          3.              That       this      action            falls      within              one    or more              of the   exemptions                set forth          in    CPLR         §1602.


          4.              That        at      all        times           hereinafter                  mentioned               and    upon            information               and        belief,      defendant,


                          WALMART,                          was      and         still      is a domestic                   corporation           organized              and      existing          under     and      by


                          virtue        of the           Laws        of the              State        of New         York.


          5.              That       at all         times         hereinafter                mentioned                and     upon        information              and                                        WAL-
                                                                                                                                                                          belief,         defendant,


                          MART              STORES,                      INC.,           was      and        still     is    a domestic              corporation               organized            and     existing


                          under         and         by    virtue          of     the      Laws         of the         State     of New          York.


          6.              That       at       all        times           hereinafter                  mentioned               and    upon            information               and       belief,       defendant,


                          WALMART,                         was       and         still     is a foreign               corporation            authorized            to do business                   under     and      by


                          virtue        of the           Laws        of        the       State    of New             York.




                                                                                                                        2

                                                                                                                 2 of 10
FILED: SUFFOLK COUNTY CLERK 11/19/2020 02:44 PM                                                                                                                                  INDEX NO. 617997/2020
         Case
NYSCEF DOC.   2:21-cv-01186-JMA-ARL
            NO.  1                  Document 4-1 Filed 03/05/21 Page RECEIVED
                                                                     3 of 10 PageID #: 10
                                                                               NYSCEF:  11/19/2020




          7.    That         at all       times        hereinafter            mentioned              and      upon       information                and                                         WAL-
                                                                                                                                                           belief,         defendant,


                MART             STORES,                  INC.,         was       and     still      is    a foreign           corporation                authorized            to     do business


                under         and         by    virtue      of the       Laws           of the      State         of New          York.


          8.    That         defendant,             WALMART                       committed                a tortious          act within           the     State      of New           York.


          9.    That         defendant,             WAL-MART                       STORES,                 INC.       committed             a tortious          act within             the    State      of


                New          York.


          10.   That     defendant,                 WALMART                    regularly            does,          or solicits,       business            in the       State         ofNew      York.


          11.   That         defendant,                WAL-MART                    STORES,                  INC.       regularly           does,      or     solicits,         business         in    the


                State        of New             York.


          12.   That     defendant,                 WALMART                     received            substantial               revenue         from        goods        used          or consmned,


                or services                rendered,            in the    State         of New            York.


          13.   That         defendant,                WAL-MART                    STORES,                  INC.,       received            substantial             revenue            from     goods


                used     or consumed,                     or services             rendered,               in the      State       of New        York.


          14.   That     at all           times     herein         mentioned,              defendant,               WALMART,                   was        in the      business           of selling,



                manufacturing                      and/or         distributing,            among             other       things,          folding         tables         for    the    purpose          of


                sale    and      use           to the     general        public.


          15.   That     at all            times        herein       mentioned,              defendant,                WAL-MART                      STORES,                 INC.,      was     in    the


                business             of     selling,        manufacturing                  and/or           distributing,            among           other         things,       folding        tables


                for    the     purpose             of    sale     and    use       to the         general          public.


          16.   That     at all           times     herein         mentioned,             defendant,                WALMART,                   was        in the      business           of selling,



                manufacturing                      and/or        distributing,             among             other       things,          folding         tables       for      the    purpose         of


                sale    and      use           to businesses.




                                                                                                      3

                                                                                             3 of 10
FILED: SUFFOLK COUNTY CLERK 11/19/2020 02:44 PM                                                                                                                           INDEX NO. 617997/2020
         Case
NYSCEF DOC.   2:21-cv-01186-JMA-ARL
            NO.  1                  Document 4-1 Filed 03/05/21 Page RECEIVED
                                                                     4 of 10 PageID #: 11
                                                                               NYSCEF:  11/19/2020




           17.   That       at all         times         herein      mentioned,                defendant,               WAL-MART                STORES,               INC.,      was      in     the


                 business            of     selling,         manufacturing                  and/or         distributing,           among        other       things,       folding         tables


                 for    the      purpose            of    sale     and      use     to businesses.


           18.   That       defendant,                 WALMART,                     manufactured,                  produced,          distributed           and/or        sold       a certain


                                                                                                      Table."
                 product           called          "Mainstays              Fold-in-Half


          19.    That       defendant,              WAL-MART                      STORES,                INC.,     manufactured,               produced,           distributed            and/or


                                                                                                                                 Table."
                 sold      a certain          product             called      "Mainstays               Fold-in-Half


          20.    That       at all        times          herein      mentioned,               WALMART,                     was     a retail      seller      of     a certain          product


                                                                                    Table."
                 called          "Mainstays               Fold-in-Half


          21.    That       at all        times        herein       mentioned,              WAL-MART                       STORES,            INC.,       was      a retail      seller        of   a


                                                                                                                    Table."
                 certain         product            called        "Mainstays            Fold-in-Half


          22.    That       at all        times          herein      mentioned,                and       prior     to    April     8, 2020,           defendant,          WALMART,


                 manufactured,                    sold,      retailed,        distributed             and/or        delivered         the     above       mentioned            product.


          23.    That       at     all    times          herein      mentioned,               and      prior       to    April     8, 2020,           defendant,         WAL-MART


                 STORES,                  INC.,          manufactured,                 sold,         retailed,          distributed           and/or       delivered             the      above


                 mentioned                product.


          24.    That      prior         to April         8, 2020,         the plaintiff,            ALYSSA              BOMPARTITO,                     purchased            said     product


                 from      the      defendant,               WALMART.


          25.    That      prior         to April         8, 2020,         the plaintiff,            ALYSSA              BOMPARTITO,                     purchased            said     product


                 from      the      defendant,               WAL-MART                   STORES,                  INC.


          26.    That      prior         to April         8, 2020,         the plaintiff,            ALYSSA              BOMPARTITO,                    purchased             said     product


                 from      and       authorized              agent         and/or      retailer          of the     defendant,          WALMART.


          27.    That      prior         to April         8, 2020,         the plaintiff,            ALYSSA              BOMPARTITO,                    purchased             said     product


                 from      and       authorized              agent         and/or     retailer           of the     defendant,          WAL-MART                    STORES,               INC.




                                                                                                     4

                                                                                              4 of 10
FILED: SUFFOLK COUNTY CLERK 11/19/2020 02:44 PM                                                                                                                                                           INDEX NO. 617997/2020
         Case
NYSCEF DOC.   2:21-cv-01186-JMA-ARL
            NO.  1                  Document 4-1 Filed 03/05/21 Page RECEIVED
                                                                     5 of 10 PageID #: 12
                                                                               NYSCEF:  11/19/2020




          28.   That       defendant,                 WALMART,                         warranted                  said     product                was         fit     for     the        purpose            for        which            it


                was       intended.


          29.   That        defendant,                 WAL-MART                            STORES,                  INC.,             warranted                     said         product             was         fit     for     the


                purpose            for    which             it was        intended.


          30.   That       defendant,                 WALMART,                        warranted                  said     product             was         safe         to use           in every            respect,            and


                had       been      manufactured                        safely        and      warranted                  that        it was        good,             safe            and     proper         to use.


          31.   That       defendant,                 WAL-MART                         STORES,                    INC.,          warranted                said         product                was         safe         to use      in



                every       respect,             and        had    been          manufactured                      safely          and        warranted                     that       it was         good,            safe     and


                proper          to use.


          32.   That        the      defendant,                   WALMART,                            impliedly              warranted                    that             the         said      product                was        of


                merchantable                 quality              and      was        safe      for     use.


          33.   That        the      defendant,                   WAL-MART                         STORES,                      INC.,             impliedly                  warranted                    that         the     said


                product           was      of merchantable                           quality          and        was      safe        for     use.


          34.   That       the     defendant,                WALMART,                          warranted                  and      labeled              its     product                 and     provided                 certain


                written          instructions                on    said       label        in connection                    with            the     use        of the            product.


          35.   That      the      defendant,                WAL-MART                          STORES,                    INC.,         warranted                    and          labeled           its    product              and


                provided           certain            written        instructions                  on said          label         in connection                       with            the     use    of the product.


          36.   That      on      April          8, 2020,           relying            upon           said        warranties                 and/or            written                instructions,                plaintiff,


                ALYSSA                   BOMPARTITO,                             proceeded                   to     use         the         said      product                    in     accordance                     with      its


                intended           use.


          37.   That       on     April          8,    2020,            plaintiff,             ALYSSA                   BOMPARTITO,                                  while             using         the     product               in


                accordance                with        its    intended                use     and       pursuant             to        the     written               instructions                    set    forth         on     the


                aforesaid           label,        was        caused           to suffer            and       sustain             severe            bodily            injuries.




                                                                                                             5

                                                                                                   5 of 10
FILED: SUFFOLK COUNTY CLERK 11/19/2020 02:44 PM                                                                                                                                               INDEX NO. 617997/2020
         Case
NYSCEF DOC.   2:21-cv-01186-JMA-ARL
            NO.  1                  Document 4-1 Filed 03/05/21 Page RECEIVED
                                                                     6 of 10 PageID #: 13
                                                                               NYSCEF:  11/19/2020




          38.    That        the        aforesaid                accident             was       caused            solely          and         wholly             by       reason           that       defendant,


                 WALMART,                       breached               its warranties                of merchantability                         and        fitness          for    intended             use of the


                 said     product              which           warrañties              were      both         expressed              and       implied.


          39.   That       the      aforesaid                 accident           was     caused                         and                                 reason          that                             WAL-
                                                                                                          solely                wholly               by                              defendant,


                MART              STORES,                  INC.,         breached            its warranties                 of merchantability                            and      fitness        for    intended


                use       of the        said        product            which         warranties               were      both         expressed                  and      implied.


          40.   That       by      reason           of the          foregoing,          plaintiff,            ALYSSA               BOMPARTITO,                               was         caused         to sustain


                serious           injuries           and       to have           suffered       pain,         shock         and      mental               anguish;          that     these        injuries        and


                their      effects           will      be permañcnt;                    and      as a result             of    said       injuries              Plaintiff          has     been         caused       to



                incur,       and        will        continue            to incur,           expenses            for     medical               care        and        attention;          and,       as a further



                result,         Plaintiff           was,         and      will       continue           to be,        rendered           unable                to perform            Plaintiff           s normal


                activities           and       duties            and     has      sustained           a resultant              loss      therefrom.


          41.   That       this      action           falls      within          one    or more            exception              set forth               in    §1602           of the       CPLR.


          42.   That       as a result                of      the     foregoing,            plaintiff,           ALYSSA                  BOMPARTITO,                               has       been        damaged


                in    an amount                that        exceeds           the jurisdictional                    limits       of      all    lower            courts        that       might          otherwise


                have      jurisdiction.


                                                     AS AND                FOR         A SECOND                    CAUSE                OF ACTION
                                                            ON BEHALF                       OF ALYSSA                      BOMPARTITO


          43.   That       plaintiff,            ALYSSA                   BOMPARTITO                           repeats,         reiterates                 and        realleges           each        and    every


                allegation              contained                in the      first      cause        of    action,          together            with           the     same        force        and      effect     as


                though           set forth            at length           herein.


          44.   That      said       product               was       defective          and      that      said       defect         was        a substantial                   factor       in causing           the



                injury       to the          plaintiff,             ALYSSA              BOMPARTITO.




                                                                                                          6

                                                                                                 6 of 10
FILED: SUFFOLK COUNTY CLERK 11/19/2020 02:44 PM                                                                                                                                                         INDEX NO. 617997/2020
         Case
NYSCEF DOC.   2:21-cv-01186-JMA-ARL
            NO.  1                  Document 4-1 Filed 03/05/21 Page RECEIVED
                                                                     7 of 10 PageID #: 14
                                                                               NYSCEF:  11/19/2020




          45.    That        on     April          8,        2020,         plaintiff,              ALYSSA                         BOMPARTITO,                                used         the       product               for      the


                purpose           and       use      normally               intended.


          46.   That       on     April          8, 2020,            plaintiff,               ALYSSA                       BOMPARTITO,                               was        using           said       product,               said


                product           malfunctioned                      causing               plaintiff               to suffer           severe              bodily         injuries.


          47.   That        by      reason              of     the       foregoing,                     the        defendant,                   WALMART,                          their          agents,            servants,


                employees               and/or               licensees          are         liable            to       plaintiffs           in       strict        liability          and       tort,       and/or              strict


                product           liability.


          48.   That      by      reason          of the        foregoing,                  the      defendant,                     WAL-MART                         STORES,                  INC.,         their         agents,


                servants,           employees                  and/or         licensees                 are liable                to plaintiffs                  in strict       liability           and       tort,      and/or


                strict    product              liability.


          49.   That      by      reason         of the         foregoing,                  plaintiff,                 ALYSSA                  BOMPARTITO,                            has       been         darnaged                in


                an      amount          that       exceeds             the      jurisdictional                           limits        of      all     lower           courts         that         might           otherwise


                have      jurisdiction.


                                                     AS AND                  FOR            A THIRD                      CAUSE                 OF ACTION
                                                             ON BEHALF                        OF ALYSSA                             BOMPARTITO


          50.   That      plaintiff,            ALYSSA                  BOMPARTITO,                                     repeats,            reiterates              and        realleges             each       and        every


                allegation             contained               in the        first         and     second                 causes          of     action            herein,        together              with        the     same


                force      and       effect,         as though               set forth              at length                herein.


          51.   That      plaintiff,             ALYSSA                    BOMPARTITO,                                     was         caused               to      sustain         those           bodily             injuries


                through           no    fault        or       carelessness                   of    her         own,          but      due        wholly              and       solely         to     the       acts       and/or


                omissions              which            constituted                  the     negligence                     of      the        defendant,               WALMART,                           their       agents,


                servants,           employees                   and/or          licensees                     in       improperly                and          negligently                 manufacturing                          and



                producing              said      product             for     use        by        the     general                 public;            and      in    otherwise                being         careless              and


                negligent.




                                                                                                                   7

                                                                                                        7 of 10
FILED: SUFFOLK COUNTY CLERK 11/19/2020 02:44 PM                                                                                                                                                INDEX NO. 617997/2020
         Case
NYSCEF DOC.   2:21-cv-01186-JMA-ARL
            NO.  1                  Document 4-1 Filed 03/05/21 Page RECEIVED
                                                                     8 of 10 PageID #: 15
                                                                               NYSCEF:  11/19/2020




          52.   That          plaintiff,             ALYSSA                    BOMPARTITO,                             was          caused             to        sustain       those         bodily              injuries


                through            no       fault         or    carelessness                   of    her      own,         but      due         wholly            and      solely      to     the         acts    and/or


                omissions                  which           constituted                  the         negligence               of     the         defendant,              WAL-MART                           STORES,


                INC.,          their        agents,              servants,              employees                 and/or           licensees                in     improperly               and       negligently


                manufacturing                       and        producing                said        product          for     use        by      the    general             public;      and          in    otherwise



                being          careless             and        negligent.


          53.   That      by      reason            of the           foregoing,           plaintiff,              ALYSSA                  BOMPARTITO,                           has    been           damaged               in


                an     amount              that      exceeds              the     jurisdictional                    limits         of     all     lower            courts       that    might              otherwise


                have         jurisdiction.


                                                     AS AND                   FOR        A FOURTH                      CAUSE                 OF ACTION
                                                               ON BEHALF                        OF JOSEPH                    BOMPARTITO


          54.   Plaintiff,             JOSEPH                    BOMPARTITO,                                repeats,             reiterates              and        realleges           each              and      every


                allegation              contained                in     the     First     Cause             of Action              with         the      same        force       and        effect         as though


                same         more          fully      set forth               at length             herein.


          55.   That         at all     times         hereinafter                 mentioned,                  plaintiff,            JOSEPH                  BOMPARTITO,                           is the         spouse


                of the        plaintiff,            ALYSSA                    BOMPARTITO,                            and      as such            was        entitled         to the     society,             services


                and     consortium                   of his           spouse,           ALYSSA                 BOMPARTITO.


          56.   That      by      reason            of the           foregoing,               plaintiff,            JOSEPH              BOMPARTITO,                             has    been          deprived               of


                the     society,            services              and     consortium                   of     the    plaintiff,              ALYSSA                  BOMPARTITO,                            and      may


                forever          be deprived                    of    said      society,             services          and        consortium.


          57.   That      by      reason            of the           foregoing,            plaintiff,             JOSEPH                BOMPARTITO,                            has     been          damaged                in


                an     amount              that      exceeds             the      jurisdictional                    limits         of     all     lower           courts       that     might              otherwise


                have      jurisdiction.




                                                                                                              8

                                                                                                      8 of 10
FILED: SUFFOLK COUNTY CLERK 11/19/2020 02:44 PM                                                                                                                                        INDEX NO. 617997/2020
         Case
NYSCEF DOC.   2:21-cv-01186-JMA-ARL
            NO.  1                  Document 4-1 Filed 03/05/21 Page RECEIVED
                                                                     9 of 10 PageID #: 16
                                                                               NYSCEF:  11/19/2020




                          WHEREFORE,                           Plaintiffs         demand         judgment                  against         the     Defendants             on the       First     Cause          of


          Action          in an amount              that       exceeds         the jurisdictional                    limits         of    all     lower       courts      that   might         otherwise


          have       jurisdiction;            on the       Second            Cause      of Action            in an amount                   that        exceeds        the jurisdictional              limits


          of   all     lower         courts      that      might            otherwise           have     jurisdiction;                    on      the      Third       Cause      of    Action         in       an


          amount           that       exceeds           the      jurisdictional             limits           of      all      lower             courts       that      might      otherwise             have



          jurisdiction;              and   on the        Fourth             Cause     of Action          in       an amount                that     exceeds         the jurisdictional                 limits


          of     all      lower        courts           that       might            otherwise          have            jurisdiction,                     together         with     the         costs        and


          disbursements                of this      action.


          Dated:          Ronkonkoma,                New          York
                          November            19,    2020


                                                                                                   Yours/Étc.




                                                                                                   SE                         LL
                                                                                                   Grue           berg           Kelly      Della
                                                                                                   700        Koehler              Avenue

                                                                                                   Ronkonkoma,                           New       York       11779
                                                                                                   631-737-4110
                                                                                                   Our        File         No.      200235




                                                                                                         9

                                                                                                  9 of 10
FILED: SUFFOLK COUNTY CLERK 11/19/2020 02:44 PM                                                                                                    INDEX NO. 617997/2020
        CaseNO.
NYSCEF DOC.  2:21-cv-01186-JMA-ARL
                1                  Document 4-1 Filed 03/05/21 Page 10 of 10 PageID
                                                                    RECEIVED        #: 17
                                                                              NYSCEF:  11/19/2020




                                                                   INDIVIDUAL                VERIFICATION




            STATE       OF NEW YORK
            COUNTY            OF SUFFOLK                                   SS.:




                              88Û-                         M      O-4(                                       being     duly    sworn   deposes     and     says:


            I am      the    plaint    ff(s)     herein;       I have    read     the    annexed




            and    know         the   contents       thereof      and    the     same     are   true   to my      knowledge,        except   for   those    matters


            therein         which     are stated       to be alleged           on information          and   belief,   and     as to those   matters,      I believe


            them      to be true.




                                                                           x




                       day     of                          0__




                        Ñotary        Publ     c




                                                               York
                            Notary    Public, State of New
                              Registration      #01LO6312687
                                Qualified    In Suffolk County
                            Commission Expires October 6, 20




                                                                                        10 of 10
